In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00134-CR
        ______________________________


     DELDRICK DEVON THOMAS, Appellant

                         V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 420th Judicial District Court
           Nacogdoches County, Texas
          Trial Court No. F13,363-2005




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                             MEMORANDUM OPINION

            Deldrick Devon Thomas appeals from the adjudication of his guilt, on his pleas of ―true‖ to

six of the eight allegations contained in the State’s motion to adjudicate1 the offense of promotion

of child pornography. See TEX. PENAL CODE ANN. § 43.26 (Vernon 2003). Thomas was

sentenced by the trial court to ten years’ imprisonment in the Texas Department of Criminal

Justice—Institutional Division.2 Thomas was represented by different appointed counsel at trial

and on appeal.3

            Thomas’ attorney on appeal has filed a brief which discusses the record and reviews the

proceedings in detail.             Counsel has thus provided a professional evaluation of the record

demonstrating why, in effect, there are no arguable grounds to be advanced. This meets the

requirements of Anders v. California, 360 U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503

(Tex. Crim. App. 1981); and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).

            Counsel mailed a copy of the brief to Thomas November 4, 2010, informing Thomas of his

right to file a pro se response and of his right to review the record. Counsel has also filed a



1
    In addition, the trial court found one of the two remaining allegations to be true.
2
Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (Vernon 2005).
3
 Thomas also appeals, in companion cause numbers 06-10-00135-CR and 06-10-00136-CR, also decided this date,
from the revocation of his community supervision for theft in each case. In each of those cases, Thomas’community
supervision was revoked, and he was sentenced to twenty-four months in the State Jail Division of the Texas
Department of Criminal Justice. All sentences are to run concurrently.


                                                               2
motion with this Court seeking to withdraw as counsel in this appeal. Thomas has neither filed a

pro se response, nor has he requested an extension of time in which to file such a response.

         We have determined that this appeal is wholly frivolous.                         We have independently

reviewed the clerk’s record and the reporter’s record, and we agree that no arguable issues support

an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

         In a frivolous appeal situation, we are to determine whether the appeal is without merit and

is frivolous, and if so, the appeal must be dismissed or affirmed. See Anders, 386 U.S. 738.

         We affirm the judgment of the trial court.4




                                                                 Josh R. Morriss, III
                                                                 Chief Justice

Date Submitted:             January 26, 2011
Date Decided:               January 27, 2011

Do Not Publish




4
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of Thomas in this case. No substitute counsel will be appointed. Should
Thomas wish to seek further review of this case by the Texas Court of Criminal Appeals, Thomas must either retain an
attorney to file a petition for discretionary review or Thomas must file a pro se petition for discretionary review. Any
petition for discretionary review must be filed within thirty days from the date of either this opinion or the last timely
motion for rehearing that was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary
review must be filed with this Court, after which it will be forwarded to the Texas Court of Criminal Appeals along
with the rest of the filings in this case. See TEX. R. APP. P. 68.3. Any petition for discretionary review should
comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.


                                                            3